 

Exhibit 10.1

 

[ex10-1_001.jpg] 

 

JOINT VENTURE AGREEMENT

 

THIS JOINT VENTURE AGREEMENT (the “Agreement”) made and entered into this 20th
day of Friday, March 2020 (the “Execution Date”),

 

BETWEEN:

 

BorrowMoney.com, inc of 512 Bayshore DR, suite 201 Fort Lauderdale FL 33304, and
JVLS, LLC dba Vaccines 2Go of 4060 Johns Creek Parkway Suite H Suwanee, GA 30024
(individually the “Member” and collectively the “Members”).

 

BACKGROUND:

 

  A. The Members wish to enter into an association of mutual benefit and agree
to jointly invest and set up a joint venture enterprise.         B. This
Agreement sets out the terms and conditions governing this association.

 

IN CONSIDERATION OF and as a condition of the Members entering into this
Agreement and other valuable consideration, the receipt and sufficiency of which
consideration is acknowledged, the Members agree as follows:

 

Formation

 

  1. By this Agreement the Members enter into a joint venture (the “Venture”) in
accordance with the laws of the State of Florida. The rights and obligations of
the Members will be as stated in the applicable legislation of the State of
Florida (the “Act”) except as otherwise provided here.

 

Name

 

  2. The business name of the Venture will be BM&V2GO.

 

Page 1 of 13

 

 

Purpose

 



  3. The exclusive purpose of the Venture (the “Purpose”) will be IT
Development. internet Back office Maintenance And Deployment of medical Service.

 

Term

 

  4. The duration of this Venture (the “Term”) will begin on March 1, 2020 and
continue in full force and effect until February 28, 2025 or as otherwise
provided in this Agreement.

 

  5. The Term may be extended with the unanimous consent of all Members.

 

Place of Business

 

  6. The principal office of the business of the Venture will be located at 512
Bayshore Drive Suite 201 Fort Lauderdale, FL 33304 or such other place as the
Members may from time to time designate.

 

Business Management

 

  7. The following managers (the “Managers”) have been appointed by the Members
to manage the Venture:

 

● Aaldo PIscitello

 

● Jody Stewart

 

  8. Except as otherwise provided in this Agreement, the individual Managers may
be appointed, replaced, or removed upon unanimous consent of the Members.      
  9. The Managers will have a primary duty to the best interest of the Venture
and not directly to any individual Member.         10. Within the limits of the
Purpose of the Venture and the terms of this Agreement, the Managers, acting
jointly, will have full authority to bind the Members in all matters relating to
the direction, control and management of the Venture. Conduct and actions of the
Managers will be dictated by policy and procedure established by the Members.
Authority to bind the Venture in contract or in any third party business
relation lies exclusively with the Managers, acting jointly.         11. The
Managers will jointly decide major issues concerning the Venture. Where Managers
are unable to reach agreement in deciding major issues, approval by a majority
vote of the Members at a regular or special meeting will be required.

 

Page 2 of 13

 

 

Management Duties

 

  12. Except as otherwise specified in this agreement, the duties and
obligations of the Managers in relation to the Venture will include the
following:

 

  a. managing the day to day business of the Venture;         b. monitoring,
controlling and directing the financial, business and operational affairs of the
Venture;         c. proper maintenance of books of account and financial records
according to accepted accounting practices;         d. monitoring, analyzing and
acting on all issues over which it would have express or implied authority
according to this Agreement; and         e. all responsibilities attached to
hiring of production and administration staff including any required labor
negotiations, and all responsibilities attached to hiring of third party
contractors.

 

Member Duties

 

  13.Each Member will be responsible for its respective duties as follows:

 

Page 3 of 13

 

 

Member   Duties Description BorrowMoney.com, inc   *HTML code, build, deploy and
maintain all technical aspect requirements including a database for medical
dispatch personal & product service as needed, including activity information,
data storage and backup. provided by three qualified assigned Borrowmoney.com,
inc. employees/personal       JVLS, LLC dba Vaccines 2Go   $60,000.00 USD From
Monthly Government , City And State, And Or Private Awarded Contracts. Plus
(10%) Of Any Generated Gross Revenue From Awarded Contract, In Addition to The
Total Contributions.

 

  14. Duties of Members may be amended, from time to time, by decision of the
Members, provided that the Members’ interests are not affected except with the
unanimous consent of the Members.

 

Capital Contributions

 

  15. Each of the Members has contributed to the capital of the Venture, in cash
or property in agreed upon value, as follows (the “Capital Contribution”):

 

Member   Contribution Description   Agreed Value BorrowMoney.com, inc   1, 500
square feet of Leased/rent office Space Including specified Description of duty*
  $3,500,000.00 USD          

JVLS, LLC dba

Vaccines 2Go

  $60,000.00 USD From Monthly Government , City And State, And Or Private
Awarded Contracts. Plus (10%) Of Any Generated Gross Revenue, In Addition to The
Total Contributions.   $3,500,000.00 USD

 

  16.All Members will contribute their respective Capital Contributions fully
and on time.

 

Page 4 of 13

 

 

Withdrawal of Capital

 

  17. No Member will have the right to demand or withdraw any portion of their
capital contribution without the express written consent of the remaining
Members.         18. The Members will not be personally liable for the return of
all or part of the Capital Contributions of a Member, except as otherwise
provided in this Agreement.

 

Additional Capital

 

  19. Capital Contributions may be amended from time to time, according to the
requirements of the Venture, by decision of the Members as recommended by the
Managers. Where Members’ interests are affected, additional capital
contributions (the “Additional Capital Contributions”) must have the unanimous
consent of the Members.         20. Any advance of money to the Venture by any
Member in excess of the amounts provided for in this Agreement or subsequently
agreed to as an Additional Capital Contribution will be deemed a debt due from
the Venture rather than an increase in Capital Contribution of the Member. This
liability will be repaid with interest at such rates and times to be determined
by a majority of the Members. This liability will not entitle the lending Member
to a greater voting power. Such debts may have preference or priority over any
other payments to Members as may be determined by a majority of the Members.

 

Capital Accounts

 

  21. An individual capital account will be maintained for each Member and their
initial Capital Contribution will be credited to this account. Any additional,
approved contributions to the Venture’s capital made by a Member will be
credited to that Member’s individual Capital Account.

 

Interest on Capital

 

  22. No borrowing charge or loan interest will be due or payable to any Member
on any Capital Contribution or on their Capital Account despite any
disproportion that may from time to time arise among the Capital Accounts of the
Members.

 

Page 5 of 13

 

 

Books of Account

 

  23. Accurate and complete books of account of the transactions of the Venture
will be kept in accordance with generally accepted accounting principles (GAAP)
and at all reasonable times will be available and open to inspection and
examination by any Member. The books and records of the Venture will reflect all
the Venture’s transactions and will be appropriate and adequate for the business
conducted by the Venture.

 

Banking and Venture Funds

 

  24. The funds of the Venture will be placed in such investments and banking
accounts as will be designated by the Members. Venture funds will be held in the
name of the Venture and will not be commingled with those of any other person or
entity.

 

Member Meetings

 

  25. Regular Member meetings will be held quarterly. Minutes of the meetings
will be maintained on file.

 

  26. Any Member can call a special meeting to resolve urgent issues that
require a vote and that cannot wait for the next regularly scheduled meeting.
When calling a special meeting, all Members must be provided with reasonable
notice. Where a special meeting has been called, the meeting will be restricted
to the specific purpose for which the meeting was called.         27. All
meetings will be held at a time and in a location that is reasonable, convenient
and practical considering the situation of all Members.         28. Any vote
required by the Members will be determined such that each Member receives one
vote carrying equal weight.

 

Amendments

 

  29. This Agreement may be amended only with the unanimous consent of all
Members.

 

Admitting a new Member

 

  30. New Members may be admitted into the Venture only with the unanimous
consent of the existing Members. The new Member agrees to be bound by all the
covenants, terms, and conditions of this Agreement, inclusive of all current and
future amendments. Further, a new Member will execute such documents as are
needed or required for this admission. Any new Member will receive a business
interest in the Venture as determined by all other Members.

 

Page 6 of 13

 

 

Dissociation of a Member

 

  31. Where a Member is in breach of this Agreement and that Member has not
remedied the breach on notice from the Venture and after a reasonable period
then the remaining Members will have the right to terminate this Agreement with
regard to that individual defaulting Member (an “Involuntary Withdrawal”) and
take whatever action necessary to protect the interests of the Venture.        
32. If the Venture is harmed as the result of an individual Member’s action or
failure to act, then that individual Member will be liable for that harm. If
more than one Member is at fault then they will be jointly and severally liable
for that harm.         33. Each Member will indemnify the remaining Members
against all losses, costs and claims that may arise in the event of the Venture
being terminated as a result of breach of the Agreement by that Member.        
34. If a Member is placed in bankruptcy, or withdraws voluntarily from the
Venture, or if there is an Operation of Law against a Member, the other Members
will be entitled to proceed as if the Member had breached this Agreement.      
  35. Distribution of any amount owing to a dissociated Member will be made
according to the percentage of ownership as described in the Valuation of
Interest or as otherwise may be agreed in writing.

 

Dissolution of the Joint Venture

 

  36.The Venture will be dissolved and its assets liquidated in the event of any
of the following:

 

  a. the Term expires and is not extended;         b. a unanimous vote by the
Members to dissolve the Venture;         c. on satisfaction of the Purpose;    
    d. loss or incapacity through any means of substantially all of the
Venture’s assets; or         e. where only one Member remains.

 

Page 7 of 13

 

 

Liquidation

 

  37. On dissolution, the Venture will be liquidated promptly and within a
reasonable time.         38. On the liquidation of the Venture assets,
distribution of any amounts to Members will be made in proportion to their
respective capital accounts or as otherwise may be agreed in writing.

 

Valuation of Interest

 

  39. In the absence of a written agreement setting a value, the value of the
Venture will be determined based on the fair market value appraisal of all
Venture assets (less liabilities) in accordance with generally accepted
accounting principles (GAAP) by an independent accounting firm agreed to by all
Members. An appraiser will be appointed within a reasonable period of the date
of withdrawal or dissolution. The results of the appraisal will be binding on
all Members. A withdrawing Member’s interest will be based on the proportion of
their respective capital account less any outstanding liabilities a Member may
have to the Venture. The intent of this section is to ensure the survival of the
Venture despite the withdrawal of any individual Member.         40. No
allowance will be made for goodwill, trade name, patents or other intangible
assets, except where those assets have been reflected on the Venture books
immediately prior to valuation.

 

Transfer of Member Interest

 

  41. A Member may assign their proprietary assets and their rights in
distribution interest in the Venture. Such assignment will only include that
Member’s economic rights and interests and will not include any other rights of
that Member nor will it include an automatic admission as a Member of the
Venture or the right to exercise any management or voting interests. A Member
who assigns any or all of their Venture interest to any third party will
relinquish their status as Member including all management and voting rights.
Assignment of Member status, under this clause, including any management and
voting interests, will require the consent of all the remaining Members.

 

Page 8 of 13

 

 



Management Voting

 

  42. Any management vote required will be determined such that each Manager
receives one vote carrying equal weight.

 

Force Majeure

 

  43. A Member will be free of liability to the Venture where the Member is
prevented from executing their obligations under this Agreement in whole or in
part due to force majeure where the Member has communicated the circumstance of
that event to any and all other Members and taken any and all appropriate action
to mitigate that event. Force majeure will include, but not be limited to,
earthquake, typhoon, flood, fire, and war or any other unforeseen and
uncontrollable event.

 

Duty of Loyalty

 

  44. Provided a Member has the consent of the majority of the other Members,
the Members to this Agreement and their respective affiliates may have interests
in businesses other than the Venture. Neither the Venture nor any other Member
will have any rights to the assets, income or profits of any such business,
venture or transaction. Any and all businesses, ventures or transactions with
any appearance of conflict of interest must be fully disclosed to all other
Members. Failure to disclose any potential conflicts of interest will be deemed
an Involuntary Withdrawal by the offending Member and may be treated accordingly
by the remaining Members.

 

Confidentiality

 

  45. All matters relating to this Agreement and the Venture will be treated by
the Members as confidential and no Member will disclose or allow to be disclosed
any Venture matter or matters, directly or indirectly, to any third party
without the prior written approval of all Members except where the information
properly comes into the public domain.         46. This section will survive for
one year after the expiration or termination of this Agreement or dissolution of
the Venture.

 

Language

 

  47. The Members expressly state that the English language is to be the
language of choice for this Agreement and all other notices and agreements
required by the Venture.

 

Page 9 of 13

 

 



Insurance

 

  48. The Venture will insure all its assets against loss where reasonable and
standard practice in the industry.

 

Indemnification

 

  49. Each Member will be indemnified and held harmless by the Venture from any
and all harm or damages of any nature relating to the Member’s participation in
Venture affairs except where such harm or damages results from gross negligence
or willful misconduct on the part of the Member.

 

Liability

 

  50. No Member will be liable to the Venture or to any other Member for any
error in judgment or any act or failure to act where made in good faith. The
Member will be liable for any and all acts or failures to act resulting from
gross negligence or willful misconduct.

 

Liability Insurance

 

  51. The Venture may acquire insurance on behalf of any Member, employee, agent
or other person engaged in the business interest of the Venture against any
liability asserted against them or incurred by them while acting in good faith
on behalf of the Venture.

 

Covenant of Good Faith

 

  52. Members will use their best efforts, fairly and in good faith to
facilitate the success of the Venture.

 

Joint Venture Property

 

  53. Where allowed by statute, title to all Venture property, including
intellectual property, will remain in the name of the Venture. Where joint
ventures are not recognized by statute as separate legal entities, Venture
property, including intellectual property, will be held in the name of one or
more Members. In all cases Venture property will be applied by the Members
exclusively for the benefit and purposes of the Venture and in accordance with
this Agreement.

 

Jurisdiction

 

  54. The Members submit to the jurisdiction of the courts of the State of
Florida for the enforcement of this Agreement and for any arbitration award or
decision arising from this Agreement.

 

Page 10 of 13

 

 

Mediation and Arbitration

 

  55. In the event a dispute arises out of, or in connection with, this
Agreement, the Members will attempt to resolve the dispute through friendly
consultation.         56. If the dispute is not resolved within a reasonable
period then any or all outstanding issues may be submitted to mediation in
accordance with any statutory rules of mediation. If mediation is not successful
in resolving the entire dispute or is unavailable, any outstanding issues will
be submitted to final and binding arbitration in accordance with the laws of the
State of Florida. The arbitrator’s award will be final, and judgment may be
entered upon it by any court having jurisdiction within the State of Florida.

 

Warranties

 

  57. All Members represent and warrant that they have all authority, licenses
and permits to execute and perform this Agreement and their obligations under
this Agreement and that the representative of each Member has been fully
authorized to execute this Agreement.         58. Each Member represents and
warrants that this Agreement is not in violation of any and all agreements and
constitutional documents of the individual Member.

 

Definitions

 

  59. For the purpose of this Agreement, the following terms are defined as
follows:

 

  a. “Capital Contributions” The capital contribution to the Venture actually
made by the Members, including property, cash and any additional capital
contributions made.         b. “Majority Vote” A Majority Vote is any amount
greater than one-half of the authorized votes.         c. “Operation of Law” The
Operation of Law means rights or duties that are cast upon a party by the law,
without any act or agreement on the part of the individual including but not
limited to an assignment for the benefit of creditors, a divorce, or a
bankruptcy.

 

Page 11 of 13

 

 

Miscellaneous

 

  60. This Venture is termed a contractual joint venture and will not constitute
a partnership. Members will provide services to one another on an arms’ length
basis while remaining independent business entities. There will be no pooling of
profits and losses. Each Member is responsible only for its own actions and no
Member is an agent for any other Member. Members will not be jointly or
severally liable for the actions of the other Members.         61. Time is of
the essence in this Agreement.         62.  This Agreement may be executed in
counterparts. Facsimile signatures are binding and are considered to be original
signatures.         63. Headings are inserted for the convenience of the Members
only and are not to be considered when interpreting this Agreement. Words in the
singular mean and include the plural and vice versa. Words in the masculine
gender include the feminine gender and vice versa. Words in the neuter gender
include the masculine gender and the feminine gender and vice versa.         64.
If any term, covenant, condition or provision of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, it is the
Members’ intent that such provision be reduced in scope by the court only to the
extent deemed necessary by that court to render the provision reasonable and
enforceable and the remainder of the provisions of this Agreement will in no way
be affected, impaired or invalidated as a result.         65. This Agreement
contains the entire agreement between the Members. All negotiations and
understandings have been included in this Agreement. Statements or
representations which may have been made by any Member in the negotiation stages
of this Agreement may in some way be inconsistent with this final written
Agreement. All such statements are declared to be of no value in this Agreement.
Only the written terms of this Agreement will bind the Members.         66. This
Agreement and the terms and conditions contained in this Agreement apply to and
are binding upon the Member’s successors, assigns, executors, administrators,
beneficiaries, and representatives.         67. Any notices or delivery required
here will be deemed completed when hand-delivered, delivered by agent, or seven
(7) days after being placed in the post, postage prepaid, to the Members at the
addresses contained in this Agreement or as the Members may later designate in
writing.

 



Page 12 of 13

 

 

  68. All of the rights, remedies and benefits provided by this Agreement will
be cumulative and will not be exclusive of any other such rights, remedies and
benefits allowed by law.

 

IN WITNESS WHEREOF the Members have duly affixed their signatures under hand and
seal on this 20th day of March 2020.

 

  BorrowMoney.com, inc (Member)       Per: /s/ Aldo Piscitello   (SEAL)   Aldo
Piscitello President       JVLS, LLC dba Vaccines 2Go (Member)       Per: /s/
Jody Stewart   Jody Stewart (Mar 20, 2020) (SEAL)           Jody Stewart

 



Page 13 of 13

 